Citation Nr: 0609719	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-01 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUE

Entitlement to an aid and attendance allowance for the 
veteran's wife.



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1967 to January 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's wife is not shown to be blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less, to be a patient in a nursing home because of 
mental or physical incapacity, or to have a factual need for 
aid and attendance.  


CONCLUSION OF LAW

The criteria for an aid and attendance allowance for the 
veteran's wife have not been met. 38 U.S.C.A. § 1115, 1502; 
38 C.F.R. §§ 3.350, 3.351, 3.352 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   In this case, the RO did not provide the veteran 
with notice of the VCAA before the initial adjudication in 
this case.  However, the RO did provide the veteran with a 
letter in April 2004, which meets the notification 
requirements of the VCAA.  The Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error. 

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claim, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, and he has taken full 
advantage of these opportunities, submitting evidence and 
argument in support of his claim.  Viewed in context, the 
furnishing of the VCAA notice after the decision that led to 
the appeal did not compromise "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005).  The veteran has had a "meaningful opportunity 
to participate effectively" in the processing of his claim.  
Id., at 120-21.  Therefore, with respect to the timing 
requirement for the VCAA notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the April 2004 
VCAA letter about the information and evidence that is 
necessary to substantiate the claim for an aid and attendance 
allowance for his wife.  Specifically, the April 2004 letter 
stated that spouses of a veteran with a combined 30 percent 
disability evaluation or higher may qualify for an aid and 
attendance allowance if the spouse: has blindness in both 
eyes with visual acuity of 5/200 or less; has contraction of 
the visual field to five degrees or less; is a patient in a 
nursing home because of mental or physical incapacity; or, 
the evidence shows that aid and attendance is required to 
perform routine activities of daily living.  It was noted 
that the routine activities of daily living are basic self-
care tasks that include such things as the ability to dress 
or undress one's self, to keep one's self ordinarily clean 
and presentable, to feed one's self, to attend to the needs 
of nature, or to protect one's self from the hazards or 
dangers incident to his or her daily environment.  
Additionally, the December 2003 Statement of the Case (SOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claim for entitlement to 
an aid and attendance allowance for his wife.  In fact, the 
December 2003 SOC provided the veteran with the pertinent 
laws and regulations.  The Board does observe that the 
December 2003 SOC did not specifically list 38 C.F.R. § 3.352 
under the pertinent laws and regulations; however, the 
contents of that provision were discussed in the reasons and 
bases section of the SOC.  

In addition, the RO notified the veteran in the VCAA letter 
about the information and evidence that VA will seek to 
provide.  In particular, the April 2004 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim.  VA was requesting all 
records held by Federal agencies, including service medical 
records, military records, and VA medical records, as well as 
private medical records.  

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
April 2004 letter notified the veteran that he must provide 
enough information about his wife's records so that they 
could be requested from the agency or person that has them.  
The letter also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, in 
order for VA to obtain additional private medical records 
from his wife's health care providers.  In addition, the 
April 2004 letter informed the veteran that it was his 
responsibility to ensure that VA received all of the 
requested records that are not in the possession of a Federal 
department or agency.  Moreover, a letter was sent to the 
veteran in November 2002 requesting that he submit medical 
evidence showing his wife's present medical condition, 
including a statement of her current diagnosis, findings, and 
a prognosis.  It was noted that that the statement should 
indicate the degree of assistance she requires, her ability 
to feed and clothe herself, and how her disabilities restrict 
her in performing the functions of daily living.  The letter 
also notified the veteran that he should submit a statement 
assigned by an official, if his wife was a patient in a 
nursing home.  

Further, the April 2004 VCAA notice letter that was provided 
to the veteran specifically stated that he should submit any 
evidence in his possession that pertains to his claim.  It 
was also noted that he should let VA know if there was any 
other evidence or information that he thought would support 
his claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  Therefore, the Board 
concludes that the provisions of the VCAA and the current 
laws and regulations have been complied with, and a defect, 
if any, in providing notice and assistance to the veteran was 
at worst harmless error in that it did not affect the 
essential fairness of the adjudication. Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005); Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006).

In addition, the duty to assist the appellant has also been 
satisfied in this case.  All available private medical 
records pertaining to the veteran's wife are in the claims 
file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  The Board does observe 
that the veteran's wife has not been afforded a VA 
examination in connection with the claim currently on appeal.  
However, the November 2002 letter and the December 2003 SOC 
informed the veteran that a statement from a physician 
identifying the medical condition, including the current 
diagnosis, findings, and prognosis, was required to establish 
entitlement to for aid and attendance.  It was further noted 
that such a statement should indicate the degree of 
assistance his wife requires, her ability to feed and clothe 
herself, and how her disabilities restrict her in performing 
the functions of daily living.  The December 2003 SOC stated 
that the claim would be reconsidered if the veteran provided 
such a statement, but he did not submit any additional 
medical evidence pertaining to his wife.  

VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Law and Analysis

Increased compensation is payable to a veteran by reason of 
the veteran's spouse being in need of aid and attendance. See 
38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. § 3.351(a)(2) 
(2005).  Need for aid and attendance means helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person.  The criteria for establishing 
the need for aid and attendance include consideration of 
whether the veteran's spouse is blind or is so nearly blind 
as to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; whether the veteran's spouse is a patient in 
a nursing home because of physical or mental incapacity; or 
whether the veteran's spouse establishes a factual need for 
aid and attendance. See 38 U.S.C.A. § 1502(b); 38 C.F.R. § 
3.351(b)(c) (2005).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of the 
veteran's spouse to dress or undress herself, or to keep 
herself ordinarily clean; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid (this 
will not include the adjustment of appliances which normal 
persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability to feed 
herself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or, incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the 
veteran's spouse from hazards or dangers incident to her 
daily environment. 38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph, "bedridden" will be that 
condition which through its essential character actually 
requires that the claimant remain in bed.  The fact that the 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice. 
38 C.F.R. § 3.352(a).

It is not required that all of the enumerated disabling 
conditions be found to exist.  The particular personal 
functions which the veteran's spouse is unable to perform 
should be considered in connection with her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran's spouse is so helpless as to need regular aid 
and attendance, not that there be a constant need.  
Determinations that the veteran's spouse is so helpless, as 
to be in need of regular aid and attendance, will not be 
based solely upon an opinion that the claimant's condition is 
such as would require her to be in bed.  They must be based 
on the actual requirement of personal assistance from others. 
See 38 C.F.R. § 3.352(a) (2005).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an aid and attendance allowance 
for his wife.  The veteran's wife has not been shown, nor 
does the veteran contend, that she is blind or is so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less.  Nor is she a patient in a nursing home 
because of physical or mental incapacity.  

In addition, the Board finds that the veteran's wife does not 
have a factual need for aid and attendance.  The medical 
evidence of record shows that she has had treatment for 
numerous disorders; however, it does not indicate that she 
has the inability to dress or undress herself or to keep 
herself ordinarily clean and presentable; the frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid; the inability to feed herself 
through loss of coordination of the upper extremities or 
through extreme weakness; the inability to attend to the 
wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect the 
claimant from hazards or dangers incident to her daily 
environment.  In fact, the veteran's wife reported riding her 
bike twice a day in June 2002, and her treating physician 
encouraged her to exercise more later that year.  She even 
stated in September 2002 that she had become more active and 
noted that she had joined a health club, but she indicated 
that she had only used it a couple of times because she had 
been too busy.

The Board does observe that C. W., LBSW (initials used to 
protect the privacy of the veteran's wife) submitted a letter 
in November 2003 in which she indicated that the veteran's 
wife was no longer able to manage her bath independently or 
maintain her house.  It was also noted that she required a 
wheelchair for mobility, as the swelling in her legs and 
multiple health problems made it difficult to ambulate.  
However, the Board notes that C.W. did not identify any 
diagnosed disorders or the degree of assistance required due 
to such disorders.  In fact, C.W. did not indicate whether 
the veteran's wife had the inability to dress or undress 
herself, feed herself, or attend to the wants of nature.  Nor 
did she discuss whether the veteran's wife had a physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect her from hazards or dangers incident 
to her daily environment.  In fact, there was no indication 
that the veteran's wife actually requires personal assistance 
from others.  As such, the November 2003 letter from the 
social worker does not provide enough information to 
establish a factual need for aid and attendance.  
Accordingly, the evidence of record does not show that the 
veteran's wife has a factual need for aid and attendance.  

In summary, the Board concludes that the veteran's wife is 
not blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less.  Nor is 
she a patient in a nursing home because of mental or physical 
incapacity or have a factual need for aid and attendance.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
entitlement to an aid and attendance allowance for the 
veteran's wife.  


ORDER

Entitlement to aid and attendance allowance for the veteran's 
wife is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


